EXHIBIT 10.1

SECOND AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 27th day of June 2014, by and among
(a) SILICON VALLEY BANK, a California corporation with a loan production office
located at 230 West Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”), and
(b) (i) MATTERSIGHT CORPORATION, a Delaware corporation (“Mattersight
Corporation”), (ii) MATTERSIGHT EUROPE HOLDING CORPORATION, a Delaware
corporation (“Mattersight Europe”), and (iii) MATTERSIGHT INTERNATIONAL HOLDING,
INC., an Illinois corporation (“Mattersight International”; and together with
Mattersight Corporation and Mattersight Europe, jointly and severally,
individually and collectively, “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of May 30, 2013, as amended by a certain First
Amendment to Amended and Restated Loan and Security Agreement, dated as of
August 20, 2013 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (a) modify
certain financial covenants, (b) modify certain definitions in the Loan
Agreement, and (c) make such additional changes to the Loan Documents as
described below.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 The Loan Agreement shall be amended by deleting the text appearing as
Section 6.7 thereof and inserting the following text in lieu thereof:

 

1



--------------------------------------------------------------------------------

“6.7 Financial Covenants.

Maintain at all times, subject to periodic reporting as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:

(a) Tangible Net Worth. A Tangible Net Worth in an amount equal to or greater
than One Million Two Hundred Fifty Thousand Dollars ($1,250,000), increasing by
(i) fifty percent (50%) of positive quarterly Net Income plus (ii) fifty percent
(50%) of the proceeds from issuances of equity and the principal amount of
Subordinated Debt, in each case issued after the Second Amendment Effective
Date.

(b) Minimum Revenue. Achieve minimum revenue, tested quarterly, of at least the
following for the periods indicated: (i) for the quarterly period ending
June 30, 2014, Six Million One Hundred Thousand Dollars ($6,100,000); (ii) for
the quarterly period ending September 30, 2014, Seven Million One Hundred
Thousand Dollars ($7,100,000); and (iii) for the quarterly period ending
December 31, 2014, Eight Million Seven Hundred Thousand Dollars ($8,700,000).
For the quarterly period ending March 31, 2015 and for each quarterly period
ending thereafter, the minimum revenue requirements will be based on Borrower’s
Board-approved projections delivered to Bank pursuant to Section 6.2(i) hereof,
which requirement shall in any event be at least eighty percent (80%) of the
projected revenue in such Board –approved projections for each such quarterly
period.

2.2 The Loan Agreement shall be amended by deleting the following terms and
their respective definitions from Section 13.1 thereof, and inserting in lieu
thereof the following:

“Current Liabilities” are (i) all obligations and liabilities of Borrower owed
to Bank; plus (ii) without duplication, all obligations and liabilities of
Borrower owed to PfG; plus (iii) without duplication, the aggregate amount of
Borrower’s Total Liabilities that mature within one (1) year.

“Non-Formula Streamline Period” is, on and after the Second Amendment Effective
Date, provided no Event of Default has occurred and is continuing, the period
(a) commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, as of the last day of each
monthly period, maintained an Adjusted Quick Ratio equal to or greater than
(i) commencing on the Second Amendment Effective Date through and including
September 30, 2014, 1.35:1.00; and (ii) commencing on October 1, 2014 and
thereafter, 1.50:1.00 (the “Non-Formula Streamline Threshold”); and
(b) terminating on the earlier to occur of (i) the occurrence of an Event of
Default, and (ii) the first day of any month thereafter in which Borrower fails
to maintain the Non-Formula Streamline Threshold, as determined by Bank in its
reasonable discretion. Upon the termination of a Non-Formula Streamline Period,
Borrower

 

2



--------------------------------------------------------------------------------

must maintain the Non-Formula Streamline Threshold each consecutive day for one
(1) monthly period as determined by Bank in its reasonable discretion, prior to
entering into a subsequent Non-Formula Streamline Period. Each such Non-Formula
Streamline Period shall commence on the first day of the monthly period
following the date Bank receives the written report of Borrower referred to in
clause (a) of this definition, subject to the determination by Bank, in its
reasonable discretion, that the Non-Formula Streamline Threshold has been
achieved.

“Quick Assets” is, on any date, Borrower’s (i) consolidated, unrestricted and
unencumbered cash maintained with Bank or Bank’s Affiliates, plus (ii) gross
billed accounts receivable determined according to GAAP; plus (iii) the undrawn
available amount under the PfG Facility A Loan.

“Streamline Period” is, on and after the Second Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period
(a) commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, as of the last day of the
immediately preceding monthly period, maintained an Adjusted Quick Ratio equal
to or greater than (i) commencing on the Second Amendment Effective Date through
and including September 30, 2014, 1.20:1.00 but less than 1.35:1.00; and
(ii) commencing on October 1, 2014 and thereafter, 1.20:1.00 but less than
1.50:1.00 (the “Streamline Threshold”); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day of
any month thereafter in which Borrower fails to maintain the Streamline
Threshold, as determined by Bank in its reasonable discretion. Upon the
termination of a Streamline Period, Borrower must maintain the Streamline
Threshold each consecutive day for one (1) monthly period as determined by Bank
in its reasonable discretion, prior to entering into a subsequent Streamline
Period. Borrower shall give Bank prior written notice of Borrower’s election to
enter into any such Streamline Period, and each such Streamline Period shall
commence on the first day of the monthly period following the date Bank receives
the written report of Borrower referred to in clause (a) of this definition,
subject to the determination by Bank, in its reasonable discretion, that the
Streamline Threshold has been achieved.

2.3 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, each in its appropriate alphabetical order:

“PfG Facility A Loan” means the “Facility A Loan” as defined and described in
the PfG Loan Agreement, in an aggregate amount not to exceed Three Million
Dollars ($3,000,000) outstanding at any time.

“PfG Loan Agreement” means that certain Loan and Security Agreement by and
between PfG and Borrower, dated as of August 19, 2013, as the same may be
amended, amended and restated, modified or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

“Second Amendment Effective Date” is June 27, 2014.

2.4 The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit B thereto and inserting the Compliance Certificate attached
as Schedule 1 hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. [Reserved.]

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect or have
otherwise been provided to Bank in connection with this Amendment;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or

 

4



--------------------------------------------------------------------------------

(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Ratification of Perfection Certificate. Each Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
certain Perfection Certificates dated as of May 30, 2013, and acknowledges,
confirms and agrees that, except as set forth on Schedule 2 hereto, the
disclosures and information such Borrower provided to Bank in said Perfection
Certificates have not changed, as of the date hereof.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto;
(b) receipt by Bank of the fully executed Ratification of Subordination
Agreement from PfG; (c) Borrower’s payment of (i) a fully-earned, non-refundable
amendment fee equal to $25,000; and (ii) Bank’s legal fees and expenses incurred
in connection with this Amendment; and (d) receipt by Bank of updated evidence
of insurance. Certificates of Foreign Qualification for each Borrower, as
applicable, from the State of California will be promptly delivered by Borrower
to Bank upon Borrower’s receipt of same (it being understood that such receipt
will likely be after the Second Amendment Effective Date).

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is being executed as of the date first
written above.

 

BORROWER: MATTERSIGHT CORPORATION By:  

/s/ MARK ISERLOTH

Name:   Mark Iserloth Title:   CFO MATTERSIGHT EUROPE HOLDING CORPORATION By:  

/s/ MARK ISERLOTH

Name:   Mark Iserloth Title:   CFO MATTERSIGHT INTERNATIONAL HOLDING, INC. By:  

/s/ MARK ISERLOTH

Name:   Mark Iserloth Title:   CFO BANK:   SILICON VALLEY BANK By:  

/s/ TOM HERTZBERG

Name:   Tom Hertzberg Title:   Vice President

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK                                Date:         
                    FROM:   

MATTERSIGHT CORPORATION

MATTERSIGHT EUROPE HOLDING CORPORATION MATTERSIGHT INTERNATIONAL HOLDING, INC.
(jointly and severally, individually and collectively, “Borrower”)

The undersigned authorized officer of Borrower certifies that under the terms
and conditions of the Amended and Restated Loan and Security Agreement among
Borrower and Bank (as amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Agreement, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower,
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly consolidating financial statements with Compliance
Certificate    Monthly within 30 days    Yes  No Annual consolidating financial
statement (CPA Audited)    FYE within 150 days    Yes  No 10-Q, 10-K and 8-K   
Within 5 days after filing with SEC    Yes  No A/R, A/P Agings, and Deferred
Revenue reports    Monthly within 30 days    Yes  No Board-approved Projections
   Annually prior to FYE    Yes  No Transaction Reports   

Weekly (monthly within 30 days

during a Non-Formula Streamline Period or a Streamline Period), and with each
request for a Credit Extension

   Yes  No

 

Financial Covenant

   Required      Actual      Complies  

Minimum Tangible Net Worth (at all times, to be tested monthly)

     *       $           Yes  No   

Minimum Revenue (tested quarterly)

     **       $           Yes  No   

 

7



--------------------------------------------------------------------------------

* See Section 6.7(a)

** See Section 6.7(b)

The following Intellectual Property not previously disclosed to Bank was
registered after the Effective Date (if no registrations, state “None”):

 

 

The following financial covenant analysis and other financial information set
forth in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

MATTERSIGHT CORPORATION     BANK USE ONLY By:                                   
                                                                             
Received by:                                 
                                                                          
Name:                                   
                                                                         
AUTHORIZED SIGNER Title:                                   
                                                                          
Date:                                   
                                         
                                               MATTERSIGHT EUROPE HOLDING
CORPORATION     Verified:  

 

AUTHORIZED SIGNER

By:                                                                             
                                   

Date:                                                                   
                                                        

 

Compliance Status:     Yes    No

Name:                                   
                                                                       
Title:                                   
                                                                            
MATTERSIGHT INTERNATIONAL HOLDING, INC.      
By:                                                                             
                                      Name:                                   
                                                                         
Title:                                   
                                                                            

 

8



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Financial Covenant Analysis

Dated:                                        

Tangible Net Worth (Section 6.7(a))

Required:        Maintain at all times, to be tested as of the last day of each
month and calculated on a consolidated basis for Borrower and its Subsidiaries,
a Tangible Net Worth in an amount equal to or greater than One Million Two
Hundred Fifty Thousand Dollars ($1,250,000), increasing by (i) fifty percent
(50%) of positive quarterly Net Income plus (ii) fifty percent (50%) of the
proceeds from issuances of equity and the principal amount of Subordinated Debt,
in each case issued after the Second Amendment Effective Date.

Actual:

 

A.

   Consolidated total assets of Borrower and its Subsidiaries    $
                       

B.

   Subordinated Debt    $                        

C.

   ADJUSTED TOTAL ASSETS (the sum of lines A and B)    $                        

D.

   Amounts attributed to goodwill    $                        

E.

   Intangible items including unamortized debt discount and expense, Patents,
Trademarks, Copyrights, and research and development expenses except prepaid
expenses    $                        

F.

   Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates    $                        

G.

   Reserves not already deducted from assets    $                        

H.

   Obligations that should, under GAAP, be classified as liabilities on
Borrower’s consolidated balance sheet, including all Indebtedness    $
                       

I.

   TANGIBLE NET WORTH (line C minus line D minus line E minus line F minus line
G minus line H)    $                        

Is line I equal to or greater than $1,250,000, as increased by (i) fifty percent
(50%) of positive quarterly Net Income plus (ii) fifty percent (50%) of the
proceeds from issuances of equity and the principal amount of Subordinated Debt,
in each case issued after the Second Amendment Effective Date?

 

            No, not in compliance

               Yes, in compliance            

 

9



--------------------------------------------------------------------------------

Minimum Revenue (Section 6.7(b))

Required: Achieve minimum revenue, tested quarterly, of at least the following
for the periods indicated: (i) for the quarterly period ending June 30, 2014,
Six Million One Hundred Thousand Dollars ($6,100,000); (ii) for the quarterly
period ending September 30, 2014, Seven Million One Hundred Thousand Dollars
($7,100,000); and (iii) for the quarterly period ending December 31, 2014, Eight
Million Seven Hundred Thousand Dollars ($8,700,000). For the quarterly period
ending March 31, 2015 and for each quarterly period ending thereafter, the
minimum revenue requirements will be based on Borrower’s Board-approved
projections delivered to Bank pursuant to Section 6.2(i) hereof, which
requirement shall in any event be at least eighty percent (80%) of the projected
revenue in such Board-approved projections for each such quarterly period.

Actual:

 

A.    Quarterly Period Ending:                             B    Actual Revenue
for such Quarterly Period:                                

Is line B greater than or equal to $                    ?

            No, not in compliance                                Yes, in
Compliance

 

10



--------------------------------------------------------------------------------

Other Financial Information (See Section 13.1 – Definitions)

I. Non-Formula Streamline Period/Streamline Period/Applicable Margin

Target - See Below

Actual:

 

A.

   Aggregate value of Borrower’s consolidated unrestricted and unencumbered cash
maintained with Bank and Bank’s Affiliates    $                        

B.

   Aggregate value of gross billed accounts receivable    $                     
  

C.

   Aggregate undrawn available amount under PfG Facility A Loan    $
                       

D.

   Quick Assets (the sum of lines A through C)    $                        

E.

   Aggregate value of all Obligations of Borrower owed to Bank    $
                       

F.

   Without duplication, aggregate value of all obligations and liabilities owed
to PfG    $                        

G.

   Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E or line F above that matures
within one (1) year    $                        

H.

   Current Liabilities (the sum of lines E through G)    $                     
  

I.

  

Aggregate value of current portion of all amounts received or invoiced by
Borrower in advance

of performance under contracts and not yet recognized as revenue

   $                        

J.

   Line H minus I    $                        

K.

   Adjusted Quick Ratio (line D divided by line J)                  :1.00   

Non-Formula Streamline Period:

Is line I equal to or greater than (i) commencing on the Second Amendment
Effective Date through and including September 30, 2014, 1.35:1.00; and
(ii) commencing on October 1, 2014 and thereafter, 1.50:1.00?

            No, Non-Formula Streamline Period not in effect

            Yes, Non-Formula Streamline Period in effect

Is line I equal to or greater than (i) commencing on the Second Amendment
Effective Date through and including September 30, 2014, 1.20:1.00 but less than
1.35:1.00; and (ii) commencing on October 1, 2014 and thereafter, 1.20:1.00 but
less than 1.50:1.00?

            No Streamline Period not in effect

            Yes Streamline Period in effect

 

11



--------------------------------------------------------------------------------

Applicable Margin:                    %

 

Adjusted Quick Ratio

   Applicable Interest Rate  

>1.50:1.00

     0.75 % 

>1.20:1.00 but < 1.50:1.00

     1.25 % 

<1.20:1.00

     1.75 % 

II. Performance Pricing Period

Target: Achieve EBITDA, measured on a trailing three month basis for two
consecutive monthly periods, as determined by Bank in its reasonable discretion,
in an amount equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000).

Actual: All amounts measured on a trailing three month basis:

 

A.

   1. Net Income    $                        

B.

   To the extent deducted from the calculation of Net Income:       1. Interest
Expense    $                            2. Depreciation expense and amortization
expense    $                            3. Income tax expense    $
                       

C.

   EBITDA [line A plus the sum of lines B.1 through B.3]    $
                       

Is line C equal to or greater than $250,000 for the prior two monthly reporting
periods?

            No, Performance Pricing Period not in effect

            Yes, Performance Pricing Period in effect

 

12